Pope, Judge.
Appellee Abbott Foods of Georgia, Inc. brought this action against appellant MERR Enterprises, Inc. seeking recovery of $39,500 allegedly due as the result of certain financial transactions which had transpired between the parties. A jury returned a verdict in favor of appellee for the amount sought, and appellant brings this appeal following the denial of its motion for new trial. Held:
1. The evidence presented at trial did not demand a verdict in favor of appellant. The record discloses evidence from which the jury was authorized to conclude that appellant owed to appellee the entire amount claimed by appellee. Accordingly, the trial court did not err in denying appellant’s motions for directed verdict. See OCGA § 9-11-50 (a). Cf. Alexander v. Weatherby, 164 Ga. App. 408 (297 SE2d 336) (1982).
2. Appellant’s fourth enumeration of error is controlled adversely to it by Smith v. Hendricks, 43 Ga. App. 361 (158 SE 764) (1931). See *465also Manry v. Williams Mfg. Co., 45 Ga. App. 833 (4) (166 SE 222) (1932).
Decided June 18, 1984
Rehearing denied July 3, 1984
Douglas W. Mitchell III, for appellant.
Dewey N. Hayes, Jr., for appellee.
3. We find no abuse of discretion in the timing of the trial court’s “dynamite” charge, said charge having been given after the court was informed that the jury was deadlocked following approximately one and one-half hours of deliberations. See Barnes v. State, 245 Ga. 609 (5) (266 SE2d 212) (1980); Harris v. Collins, 149 Ga. App. 638 (2) (255 SE2d 107) (1979).
4. In light of the foregoing divisions of this opinion, the trial court did not err in denying appellant’s motion for new trial for any reason assigned.

Judgment affirmed.


Banke, P. J., and Benham, J., concur.